Title: To James Madison from William Charles Coles Claiborne, 21 July 1806
From: Claiborne, William Charles Coles
To: Madison, James



Dear Sir,
120 Miles from New Orleans July 21st. 1806.

I received on yesterday your private letter of the  Ultimo.
It affords me pleasure to learn, that our differences with England are likely to be brought to an amicable issue, and I persuade myself that we shall be equally fortunate in our negociation with Spain.  I must confess however, that on this point my hopes are not very strong; I greatly fear, that a knowledge of the proceedings of Congress will not be favorable to our views, nor can I otherwise think, than that the sentiments and expressions of certain Members of Congress, will tend to irritate both the Rulers of France and Spain.  I do not understand, that the Spanish Agents in this quarter, calculate on a Speedy adjustment of our differences; On the contrary, they seem to think that a Purchase of the florida’s will not be effected, and some have said, that the answer of the King of Spain to our Envoy’s will be, that "it comports not with his dignity to dismember his Empire".  A continuance of the war however, cannot fail to drain the Treasury of Bonaparte, and I trust his wants may be such, as to urge the Sale.
If the negociation should fail, I cannot but suppose, that the people of America will support cordially, such measures as the Government shall then direct; in this quarter, there is not that union in political sentiment which I could wish, nor are the principles and conduct of the American Government justly appreciated by all the Citizens.  But I pray you to be assured, that we are by no means as much divided as has been represented, and my firm opinion is, that in the event of war, many of the Louisianians will be found faithful to the American Standard.
I have been arrested on my Journey by an attack of fever; It however has now abated, and I shall set out for Attackapas in the morning.
I have asked leave of absence from the President and if it is granted me, I promise myself the pleasure of paying my respects to you in person in November next.  I pray you to accept the best wishes of Dear Sir, Your faithful friend

William C. C. Claiborne

